Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO COMMERCIAL LOAN SALE AGREEMENT
(ARCC CLO 2006 LLC)

 

THIS AMENDMENT NO. 1 TO THE COMMERCIAL LOAN SALE AGREEMENT, dated as of July 17,
2009 (this “Amendment”), is entered into in connection with that certain
Commercial Loan Sale Agreement, dated as of July 7, 2006 (as amended, modified,
waived, supplemented or restated through the date hereof, the “Sale Agreement”),
by and between Ares Capital Corporation, a Maryland corporation, as the
originator (together with its successors and assigns in such capacity, the
“Originator”) and ARCC CLO 2006 LLC, a Delaware limited liability company, as
the trust depositor (together with its successors and assigns in such capacity,
the “Trust Depositor”).  Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Sale Agreement or in the Sale
and Servicing Agreement, dated as of July 7, 2006 (as amended, modified, waived,
supplemented or restated through the date hereof, the “Sale and Servicing
Agreement”), by and among ARCC Commercial Loan Trust 2006, a statutory trust
created and existing under the laws of the State of Delaware, as the issuer
(together with its successors and assigns in such capacity, the “Issuer”), ARCC
CLO 2006 LLC, a Delaware limited liability company, as the trust depositor
(together with its successors and assigns in such capacity, the “Trust
Depositor”), Ares Capital Corporation, a Maryland corporation, as the servicer
(together with its successor and assigns, in such capacity, the “Servicer”), and
as the originator (together with its successor and assigns, in such capacity,
the “Originator”), U.S. Bank National Association as the trustee (together with
its successors and assigns, in such capacity, the “Trustee”), and as the
collateral administrator (together with its successor and assigns, in such
capacity, the “Collateral Administrator”), Lyon Financial Services as the backup
servicer (together with its successors and assigns, in such capacity, the
“Backup Servicer”), and Wilmington Trust Company as the owner trustee (together
with its successors and assigns, in such capacity, the “Owner Trustee”).

 

R E C I T A L S

 

WHEREAS, the Trust Depositor and the Originator have entered into the Sale
Agreement, and, pursuant to and in accordance with Section 8.01 thereof, the
parties hereto desire to amend the Sale Agreement, in certain respects as
provided herein;

 

NOW, THEREFORE, based upon the above Recital, the mutual premises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENT.

 

The opening paragraph of Section 3.01(p) of the Sale Agreement is hereby amended
and restated in its entirety as follows:

 

“(p)         Nonconsolidation. Each of the Trust Depositor and the Originator
conducts its affairs such that the Trust Depositor or the Originator would not
be substantively consolidated in the estate of the other and their respective
separate existences would not be disregarded in the event of the Originator’s
bankruptcy. Without

 

--------------------------------------------------------------------------------


 

limitation to any of the foregoing, the Trust Depositor has not and shall not,
and solely with respect to clause (xxxii) below, the Originator has not and
shall not:”

 

SECTION 2.         AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale Agreement are
hereby ratified and shall remain in full force and effect.  After this Amendment
becomes effective, all references to the Sale Agreement, and corresponding
references thereto or therein such as “hereof,” “herein,” or words of similar
effect referring to the Sale Agreement shall be deemed to mean the Sale
Agreement as amended hereby.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Sale Agreement other
than as expressly set forth herein, and shall not constitute a novation of the
Sale Agreement.

 

SECTION 3.         REPRESENTATIONS.

 

Each of the Originator and the Trust Depositor, severally for itself only,
represents and warrants as of the date of this Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Sale Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale Agreement as amended hereby by or
against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment and the Sale Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;

 

(vi)          it is not in default under the Sale Agreement, as amended hereby;
and

 

(vii)         upon giving effect to this Amendment, there is no Servicer Default
under the Sale and Servicing Agreement.

 

SECTION 4.         CONDITIONS TO EFFECTIVENESS.

 

Pursuant to Sections 8.01(a) and (c)-(d) of the Sale Agreement, the
effectiveness of this Amendment is conditioned upon furnishing written
notification to each Rating Agency,

 

2

--------------------------------------------------------------------------------


 

obtaining written confirmation from Moody’s that this Amendment satisfies the
Moody’s Rating Condition, obtaining written confirmation from S&P that this
Amendment satisfies the S&P Rating Condition, and obtaining the consent of the
Trustee. Upon satisfaction of the foregoing conditions, the Sale Agreement as
amended hereby shall be deemed to be effective as of July 7, 2006.

 

SECTION 5.         MISCELLANEOUS.

 

(a)           For the avoidance of doubt, the undersigned agree that the
indemnities set forth in Article XII of the Sale and Servicing Agreement shall
apply to the Trustee with respect to the actions the Trustee is taking in
connection with this Amendment.

 

(b)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(c)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(d)           This Amendment may not be amended or otherwise modified except as
provided in the Sale Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Sale Agreement.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(g)           This Amendment and the Sale Agreement represent the final
agreement between the parties only with respect to the subject matter expressly
covered hereby and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements between the parties.  There are no unwritten oral
agreements between the parties.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE SALE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE
AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE ORIGINATOR:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name: Joshua M. Bloomstein

 

 

Title: Authorized Signatory

 

 

 

 

 

 

THE TRUST DEPOSITOR:

ARCC CLO 2006 LLC

 

 

 

 

 

By: ARES CAPITAL CORPORATION, its sole member

 

 

 

 

 

 

 

By:

/s/ Richard S. Davis

 

 

Name: Richard S. Davis

 

 

Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED
AND AGREED TO BY:

 

 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee

 

 

 

 

 

By:

/s/ John T. Edwards

 

 

Name: John T. Edwards

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------